                                                                                Case 3:19-cv-01613-WHA Document 25 Filed 06/16/20 Page 1 of 5



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8                               IN THE UNITED STATES DISTRICT COURT

                                                                          9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                         10
                                                                         11
United States District Court




                                                                              MALCOLM ANTWIONE                                      No. C 19-1613 WHA (PR)
                                                                              ROBINSON,
                                                                         12
                               For the Northern District of California




                                                                                                                                    ORDER GRANTING MOTION FOR
                                                                                             Plaintiff,                             SUMMARY JUDGMENT
                                                                         13
                                                                                v.
                                                                         14
                                                                              J. ROBERTSON; E. GOULDING; T.
                                                                         15   ABAD; B.WOODS; C. DELTE,                              (ECF No. 21)
                                                                         16                  Defendants.
                                                                                                                    /
                                                                         17
                                                                         18                                             INTRODUCTION
                                                                         19          Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983 claiming that
                                                                         20   defendants, who are officials at Pelican Bay State Prison (“PBSP”), were deliberately
                                                                         21   indifferent to his serious medical needs. Defendants filed a motion for summary judgment.
                                                                         22   Although plaintiff was the opprtunity to file an opposition and cautioned about the adverse
                                                                         23   consequences of not doing so, he has not opposed defendants’ motion. For the reasons
                                                                         24   explained below, the motion for summary judgment is GRANTED.
                                                                         25                                              STATEMENT
                                                                         26          Plaintiff broke a bone in his hand in a fight with other inmate at PBSP in May 2018.
                                                                         27   Medical personnel, including defendant E. Golding, a PBSP nurse, examined him and gave him
                                                                         28   pain medication, a splint, and care instructions. Over the next six months, PBSP medical
                                                                                   Case 3:19-cv-01613-WHA Document 25 Filed 06/16/20 Page 2 of 5



                                                                          1   personnel examined him regularly, sent him to an outside hospital for x-rays, MRIs and
                                                                          2   examinations by an orthopedic specialist. Plaintiff’s pain had significantly decreased by June,
                                                                          3   was gone by July, and the hand was healed by August. Medical personnel at PBSP and the
                                                                          4   outside hospital continued to check with plaintiff about the condition of his hand on a regular
                                                                          5   basis over the ensuing months. In December 2018, plaintiff had surgery on the hand to correct
                                                                          6   arthritis. An orthopedist had diagnosed the arthritis in 2017 and found that it arose from a prior
                                                                          7   fracture in plaintiff’s hand in 2013. The surgery involved removing a bone and extending the
                                                                          8   tendon in the hand.
                                                                          9           Plaintiff alleges that at an appointment on May 21, 2018, defendant Golding did not
                                                                         10   believe Plaintiff’s report that his pain was a ten on a scale of one to ten, and failed to grant his
                                                                         11   request for an appointment with a doctor. Plaintiff filed an administrative grievance requesting
United States District Court




                                                                         12   that Golding be fired. Defendant Supervising Nurse T. Abad interviewed plaintiff and Golding,
                               For the Northern District of California




                                                                         13   reviewed his medical records, and examined him. Abad found no fault in Golding’s job
                                                                         14   performance and denied the grievance. Defendants Healthcare Chief Executive Officer B.
                                                                         15   Woods, and Appeals Chief C. Delte, were also involved in denying the grievance. Defendant J.
                                                                         16   Robertson was the PBSP Warden.
                                                                         17                                               ANALYSIS
                                                                         18   A.      STANDARD OF REVIEW
                                                                         19           Summary judgment is proper where the pleadings, discovery and affidavits show that
                                                                         20   there is "no genuine issue as to any material fact and that the moving party is entitled to
                                                                         21   judgment as a matter of law." Fed. R. Civ. P. 56. Material facts are those which may affect the
                                                                         22   outcome of the case. A dispute as to a material fact is genuine if there is sufficient evidence for
                                                                         23   a reasonable jury to return a verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc.,
                                                                         24   477 U.S. 242,248 (1986). The moving party for summary judgment bears the initial burden of
                                                                         25   identifying those portions of the pleadings, discovery and affidavits which demonstrate the
                                                                         26   absence of a genuine issue of material fact. When the moving party has met this burden of
                                                                         27   production, the nonmoving party must go beyond the pleadings and, by its own affidavits or
                                                                         28
                                                                                                                                2
                                                                                   Case 3:19-cv-01613-WHA Document 25 Filed 06/16/20 Page 3 of 5



                                                                          1   discovery, set forth specific facts showing that there is a genuine issue for trial. If the
                                                                          2   nonmoving party fails to produce enough evidence to show a genuine issue of material fact, the
                                                                          3   moving party wins. Celotex Corp.v. Cattrett, 477 U.S. 317, 323 (1986).
                                                                          4           At summary judgment, the judge must view the evidence in the light most favorable to
                                                                          5   the nonmoving party: if evidence produced by the moving party conflicts with evidence
                                                                          6   produced by the nonmoving party, the judge must assume the truth of the evidence set forth by
                                                                          7   the nonmoving party with respect to that fact. Tolan v. Cotton, 134 S. Ct. 1861, 1865 (2014).
                                                                          8           Defendants’ summary judgment motion may not be granted solely because plaintiff has
                                                                          9   not opposed it. See Cristobal v. Siegel, 26 F.3d 1488, 1494-95 & n.4 (9th Cir. 1994) . The
                                                                         10   court may grant an unopposed motion for summary judgment if the movant's papers are
                                                                         11   themselves sufficient to support the motion and do not on their face reveal a genuine issue of
United States District Court




                                                                         12   material fact. See Carmen v. San Francisco Unified School District, 237 F.3d 1026, 1029 (9th
                               For the Northern District of California




                                                                         13   Cir. 2001).
                                                                         14   B.      DISCUSSION
                                                                         15           There is no evidence that defendants violated plaintiff’s constitutional rights. Deliberate
                                                                         16   indifference to a prisoner’s serious medical needs violates the Eighth Amendment’s proscription
                                                                         17   against cruel and unusual punishment. See Estelle v. Gamble, 429 U.S. 97, 104 (1976). A
                                                                         18   prison official is deliberately indifferent if he knows that a prisoner faces a substantial risk of
                                                                         19   serious harm and disregards that risk by failing to take reasonable steps to abate it. Farmer v.
                                                                         20   Brennan, 511 U.S. 825, 837 (1994). The prison official must not only “be aware of facts from
                                                                         21   which the inference could be drawn that a substantial risk of serious harm exists,” but he “must
                                                                         22   also draw the inference.” Id.
                                                                         23           There is no evidence of deliberate indifference to plaintiff’s broken hand. Plaintiff
                                                                         24   received pain medication, a splint, regular examinations by nurses, doctors and orthopedic
                                                                         25   specialists, x-rays and MRIs. His condition improved and healed, and there is no evidence that
                                                                         26   defendants’ care slowed or prevented the healing process. Defendants present the
                                                                         27   uncontradicted opinion of an orthopedic surgeon that plaintiff received medically sound
                                                                         28
                                                                                                                                3
                                                                                   Case 3:19-cv-01613-WHA Document 25 Filed 06/16/20 Page 4 of 5



                                                                          1   treatment for his hand. Defendant Golding denies minimizing plaintiff’s reported pain levels,
                                                                          2   but even if plaintiff’s contention that he did so is correct, there is no evidence that this
                                                                          3   negatively impacted the medical care that plaintiff received, including his pain medication.
                                                                          4   Plaintiff alleges that Golding disregarded his request to see a doctor, but a doctor examined
                                                                          5   plaintiff nine days later. The expert indicates that seeing a doctor sooner than that would not
                                                                          6   have changed the treatment at all.
                                                                          7           Plaintiff asserted in his Complaint that he should have received the surgery sooner. The
                                                                          8   surgery was performed to correct the arthritis in plaintiff’s hand, which plaintiff’s medical
                                                                          9   records show was a preexisting condition from an earlier break from 2013. Plaintiff alleged that
                                                                         10   the surgeon told him that if he had operated sooner, then he could have saved the bone. This
                                                                         11   allegation does not create a triable issue regarding defendants’ deliberate indifference, for
United States District Court




                                                                         12   several reasons. First, plaintiff did not present evidence of the surgeon’s statement, and on its
                               For the Northern District of California




                                                                         13   own it is inadmissible hearsay. Second, the surgeon’s opinion conflicted with the orthopedist
                                                                         14   who examined plaintiff in 2017, the orthopedists who reviewed his test results and treated him
                                                                         15   following the break in 2018, and defendants’ expert orthopedic surgeon, none of whom opine
                                                                         16   that surgery soon was necessary sooner, would have saved the bone, or would yielded a better
                                                                         17   outcome for plaintiff. A difference of opinion among medical professionals as to the proper
                                                                         18   course of treatment does not establish deliberate indifference. Toguchi v. Chung, 391 F.3d
                                                                         19   1051, 1058-60 (9th Cir. 2004) Third, by the time defendants became involved in plaintiff’s
                                                                         20   care, in 2018, arthritis had already set into plaintiff’s hand, which means even if they had
                                                                         21   referred him for surgery right away, the same operation would have been necessary.
                                                                         22           As there is no triable issue that, if resolved in plaintiff’s favor, establishes that
                                                                         23   defendants were deliberately indifferent to his medical needs. Accordingly, defendants are
                                                                         24   entitled to summary judgment on plaintiff’s claim.
                                                                         25   //
                                                                         26   //
                                                                         27
                                                                         28
                                                                                                                                 4
                                                                                Case 3:19-cv-01613-WHA Document 25 Filed 06/16/20 Page 5 of 5



                                                                          1                                          CONCLUSION
                                                                          2         For the reasons set out above, defendants’ motion for summary judgment is GRANTED.
                                                                          3         The clerk shall enter judgment and close the file.
                                                                          4         IT IS SO ORDERED.
                                                                          5
                                                                          6   Dated: June 16     , 2020.
                                                                                                                          WILLIAM ALSUP
                                                                          7                                               UNITED STATES DISTRICT JUDGE
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court




                                                                         12
                               For the Northern District of California




                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                             5
